DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 24-40 in the reply filed on 07/17/2020 is acknowledged.  The traversal is on the ground(s) that the respective independent claims in Groups I and II are virtually identical in their substantive elements and do not create and extraordinary search burden.  This is not found persuasive because, as previously stated in the Office Action dated 05/28/2020, the product of claim 1 can be made by another and materially different process, such as extruding the board in its final shape without requiring cutting.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/17/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 34:
Claim 34 recites the limitation "the extruded pregelatinized starch" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the set gypsum" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 35-40 are rejected as depending from indefinite claims

In reference to claim 36:
Claim 36 recites the limitation “wherein the starch” in line 1. It is unclear whether this “starch” is the pregelatinized starch used in the method or the “a starch” used as a comparison in claim 34 line 13.

In reference to claim 37:
Claim 37 recites the limitation “wherein the starch” in line 1. It is unclear whether this “starch” is the pregelatinized starch used in the method or the “a starch” used as a comparison in claim 34 line 13.

In reference to claim 38:
Claim 38 recites the limitation “wherein the starch” in line 1. It is unclear whether this “starch” is the pregelatinized starch used in the method or the “a starch” used as a comparison in claim 34 line 13.

In reference to claim 39:
Claim 39 recites the limitation “wherein the starch” in line 1. It is unclear whether this “starch” is the pregelatinized starch used in the method or the “a starch” used as a comparison in claim 34 line 13.

In reference to claim 40:
Claim 37 recites the limitation “wherein the starch” in line 1. It is unclear whether this “starch” is the pregelatinized starch used in the method or the “a starch” used as a comparison in claim 34 line 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Rejection of Claims 34-40 in view of U.S. Patent No. 9,540,810:
Claims 34, 35, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,540,810. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 34 is anticipated by patent claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Specifically, patent claim 12 further specifies the board hardness as well as modifying the starch via an acid or enzyme modification. As such, the generic claim of the instant application is anticipated by the species within the scope of application claim 34.
Claims 37 and 38 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 9,540,810. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 37 is anticipated by patent claim 15. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). As such, the generic claim of the instant application is anticipated by the species within the scope of application claim 37.
Claim 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,540,810. Although the claims at issue are not identical, they are not patentably distinct from each other the application claims merely reorder the pieces of patent claims 17-20.

Rejection of Claims 34-38 in view of U.S. Patent No. 10,464,847
Claims 34, 35, 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,464,847. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 34 is anticipated by patent claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Specifically, patent claim 1 further specifies a water/stucco ratio of the slurry as well as modifying the starch via an acid or enzyme modification. As such, the generic claim of the instant application is anticipated by the species within the scope of application claim 34.
Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,464,847. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 37 and 38 is anticipated by patent claim 7. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). As such, the generic claim of the instant application is anticipated by the species within the scope of application claim 37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eastman (US4465702).
Baig (US20070102237).
Kesselmans (US20030141637).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742